Title: Jonathan Williams, Jr., to the American Commissioners, 14 January 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes 14 Jan. 1777
Since writing this morning by Capt. Nicholson I have been with Monsr. Peltrier, who informs me that the Vessell is at the mouth of the River, where it seems all Vessells of Burden are obliged to load. She is not yet loaded but there are several Cases of Fusils gone from hence to the Ship, and Monsr. Peltrier expects a Barge loaded with Bales to come down the River this Week which has hitherto been detained by the Ice. Mr. Peltrier and myself are to set off tomorrow morning for the Ship, and we expect to be able to return the next day. I shall pay particular regard to your Instructions on this head, and as the Ship is not yet loaded I shall have better opportunity to inspect into the Quality of the Goods, that done I shall do my best Endeavours to hasten her Departure. Mr. Peltrier appears very willing to submit to my Inspection, which gives me hopes that it will turn out satisfactory, but this the Event must determine. I understand from him that the Amphitrite is not yet gone from l’orient, but that she waits only for a Wind, and from what I have yet been able to learn it seems that the want of provision, occasioned by false Calculation and a multiplicity of Passengers, is the principal Cause of her return: whatever other Cause I can find out shall in due time be reported. I understand that Monsr. Coudrais is gone to paris and proposes to go to America in the Mercury, in which Case I shall be glad to be notified, as I shall observe the verbal Instructions of Mr. Deane at parting, which were to suffer no passenger to go in the Ship without a written Direction from you. I am the more particular in this as I apprehend I shall have many applications, and I should be sorry either to refuse those you choose should go, or to permit those you do not, in which I can only be governed by your Instructions.
I have seen Mr. Pennett and Mr. Morris. The former is very civil and attentive to me but I shall keep myself as independant in that Respect as I can.
I understand by Mr. Montardoine and Mr. Schweighaussen that the two last Cargoes of Tobacco were sold from 71 to 76 Livres per hundred wt. and that good Rice would sell for 30 Livres per hundred. I find that I shall be able by means of Mr. Schweighaussen to obtain very particular Information about Mr. Pennett, but in that Information some allowance may be made for a Difference between them, it seems by him that the Cause of this Difference is on account of a Discount which is allowed here for paying ready money, which Mr. S thinks should belong to the Congress but which Mr. P. thinks he has the right to take; it is to this and to the dislike of being too closely examined, that Mr. Schweighaussen attributes Mr. Pennetts Application to Mr. Gruel, instead of himself as he has managed business for the Congress before. But I must gain more information in this particular, before I can venture a decisive Opinion about it.
I find that Mr. Peltrier wishes to keep all his Business as secret as possible for Fear, I suppose of some stoppage if too much noise is made. I shall comply with his desire except to Mr. Montardoine and Mr. Schweighaussen both of whom appear to me good men, and to them I shall conduct without reserve. I have the Honour to be with the greatest Respect Gentlemen Your most obedient and most humble Servant
Jona Williams Junr
The Honourable The Deputies of the United States
 
Notations: Mr Williams Nantes Jany. 14th. 1777 / Jona. Williams to Deputies U.S. (14 Jany. 1777.)
